USCA4 Appeal: 21-1882      Doc: 16         Filed: 09/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1882


        JACQUELINE R. HUMPHRIES,

                            Plaintiff - Appellant,

                     v.

        OAKCREST TOWERS APT., Individual and Official Capacity, agent of National
        Registered Agents; TIM CUTORA, Owner; KAREN DWARYA, Owner; JOSHUA
        GREEN, Abusive Atty.; PORTIA QUARTERLY, Discrimination; HAPGC,
        Housing Authority for Prince George’s County, MD Department of Social Services
        Official and Individual Capacities; MICHELLE CRITTENDEN; GLORIA
        BROWN; RENEE POPE; LATANYA BROWN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:21-cv-00067-GJH)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jacqueline R. Humphries, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1882       Doc: 16          Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Jacqueline Humphries appeals the district court’s order dismissing without

        prejudice her civil complaint for failure to comply with the court’s prior order, namely to

        either pay the filing fee or file a motion to proceed in forma pauperis and to file a

        particularized complaint in compliance with Fed. R. Civ. P. 8(a). 1 We have reviewed the

        record and find no reversible error. Humphries v. Oakcrest Towers Apt., No. 8:21-cv-

        00067-GJH (D. Md. filed Aug. 9, 2021; entered Aug. 10, 2021). Accordingly, we affirm

        the district court’s order. 2 We also deny Humphries’ motions to appoint counsel, for a

        hearing, and to clarify issues for review on appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                          AFFIRMED




               1
                The district court’s order is final and appealable because the court dismissed
        Humphries’ complaint without providing leave to amend. Britt v. DeJoy, 45 F.4th __, __,
        No. 20-1620, 2022 WL 3590436, at *5 (4th Cir. Aug. 17, 2022) (en banc) (published order).
               2
                  Although Humphries claims that she never received the district court’s order
        directing her to supplement her initial complaint, she clarifies that she still intends to stand
        on her complaint and does not challenge the part of the court’s order dismissing her
        complaint for failure to pay a filing fee or file a motion to proceed in forma pauperis.
        Additionally, the district court dismissed her complaint without prejudice to Humphries’
        right to refile a complaint.

                                                       2